DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inward-facing surface of the one or both of the first and second crossbar portions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “end portions” and “a center portion,” which is unclear what structure has the claimed recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-11, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al (U.S. D686,059).
As for claim 1, Paik discloses a belt buckle, comprising:
a body having a perimeter portion (see annotated figures), which defines an interior space (see annotated figures), the body further comprises a first crossbar portion (see annotated figures) and a second crossbar portion (see annotated figures), the first and second crossbar portions are spaced from one another and each extends from one side of the perimeter portion to an opposing side of the perimeter portion (see annotated figures), the perimeter portion defines a ramped outward-facing surface and an inward-facing surface opposite the outward-facing surface, the outward-facing surface defines a perimeter edge along the interior space (see annotated figures), each of the first and second crossbar portions define an outward-facing surface that is located between the outward-facing surface and the inward-facing surface of the perimeter portion (see annotated figures), an outward-most portion of the ramped outward-facing surface of the second crossbar portion is spaced further from the perimeter edge and/or the outward-facing surface of the perimeter portion than an outward-most portion of the outward-facing surface of the first crossbar portion (see annotated figures), and wherein the outward-most portions of the ramped outward-facing surfaces are located adjacent one another (see annotated figures).
As for claim 2, Paik discloses a belt buckle, comprising:

3.    The belt buckle of Claim 2, wherein the inward-facing surfaces of the first and second crossbar portions lie in a single plane (see annotated figures).
4.    The belt buckle of Claim 1, wherein the outward-facing surface of one or both of the first and second crossbar portions is angled relative to a perimeter plane defined by the perimeter edge and/or a plane defined by the inward-facing surface of the one or both of the first and second crossbar portions (see annotated figures).

7.    The belt buckle of Claim 1, wherein the perimeter portion comprises a finger tab (see annotated figures).
9.    The belt buckle of Claim 1, wherein the inward-facing surface comprises a plurality of recesses (see annotated figures).
10.    The belt buckle of Claim 1, wherein an interior surface and/or the inward facing surface of an end of the perimeter portion comprises a plurality of grip protrusions configured to engage an associated belt strap (see annotated figures).
11.    The belt buckle of Claim 1, wherein a belt strap is woven through the interior space and around the crossbars to both connect the belt strap to the belt buckle and to adjust a perimeter length of the belt strap (the belt strap is not positively recited in combination with the belt buckle and therefor is not given any patentable weight).
As for claim 15, Paik discloses a belt buckle, comprising:
a body having a perimeter portion (see annotated figures), which defines an interior space (see annotated figures), the body further comprises:
a first crossbar portion (see annotated figures) and
a second crossbar portion (see annotated figures), wherein the first and second crossbar portions are the only crossbar portions within the interior space of the body (see annotated figures), the first and second crossbar portions are spaced from one another and each extends from one side of the perimeter portion to an opposing side of the perimeter portion (see annotated figures), the perimeter portion defines a ramped outward-facing surface and an inward-facing surface opposite the outward-facing surface, the outward-facing surface defines a perimeter edge along the interior space (see annotated figures), each of the first and second crossbar portions define an outward-facing surface that is located between the outward-facing surface and the inward-facing surface of the perimeter portion (see annotated figures), an outward-most portion of the ramped outward-facing surface of the second crossbar portion is spaced further from the perimeter edge and/or the outward-facing surface of the perimeter portion than an outward-most portion of the outward-facing surface of the first crossbar portion (see annotated figures).
16.    The belt buckle of Claim 15, wherein the perimeter portion comprises a finger tab (see annotated figures).
18.    The belt buckle of Claim 15, wherein the inward-facing surface comprises a plurality of recesses (see annotated figures).
19.    The belt buckle of Claim 15, wherein an interior surface and/or the inward facing surface of an end of the perimeter portion comprises a plurality of grip protrusions configured to engage an associated belt strap (see annotated figures).
20.    The belt buckle of Claim 15, wherein a belt strap is woven through the interior space and around the crossbars to both connect the belt strap to the belt buckle and to adjust a perimeter length of the belt strap (the belt strap is not positively recited in combination with the belt buckle and therefor is not given any patentable weight).

    PNG
    media_image1.png
    571
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    866
    614
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al (U.S. D686,059) in view of Kung (U.S. D446,162).
Paik discloses the claimed invention but fails to disclose wherein opposing side surfaces of the perimeter portion comprises a textured finger grip surface.
Kung discloses wherein opposing side surfaces of the perimeter portion comprises a textured finger grip surface (5 grip portions on perimeter side edges disclose din Fig. 1), to enhance the gripping of the buckle link.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paik, as taught by Kung, to ease the handling of the buckle and provide adequate support in holding the buckle to prevent accidental slippage of buckle out of hand.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677